PER CURIAM.
Defendants J. Handy Moore and Dorothy Moore appeal from a summary judgment entered against them and in favor of plaintiff Mercantile Bank of Sikeston pursuant *654to a motion for summary judgment filed by the bank.
Rule 74.04(c)1 provides that a motion for summary judgment “shall state with particularity the grounds therefor.” The bank’s motion does not state any grounds on which summary judgment is sought.
Both sides have filed extensive briefs on the complicated issues. At oral argument, counsel for the bank expressed dissatisfaction with the appellants’ record on appeal. Rule 81.12(c) reads in pertinent part:
“The appellant shall also prepare the legal file and deliver a copy to the respondent. Documents that are needed for the legal file shall be ordered from the clerk within thirty days after the notice of appeal is filed.
If the respondent is dissatisfied with the appellant’s record on appeal, the respondent may file within the time allowed for filing respondent’s brief such additional parts of the record on appeal as respondent considers necessary.”
The motion on which the summary judgment was based is defective. A gratuitous examination of the briefs and the instant record fails to show “that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.” Rule 74.04(c). An extended opinion on the instant record would serve no precedential purpose.
The judgment is reversed and the cause remanded.
All concur except MAUS, J., who dissents and files dissenting opinion.

. All references to rules are to Missouri Rules of Court, V.A.M.R.